DETAILED ACTION
This office action is responsive to reissue application 16/146,610 filed May 16, 2019 of US Patent Number US 9,655,279 B2 issued to Pelletier et al on May 16, 2017. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely
apprise the Office of any prior or concurrent proceeding in which Patent No. 8,515,912 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

Status of claims

Claims 1-37 are pending. Claims 1-19 are original. Claims 20-37 are new.


35 U.S.C. 251 Rejections
Original Patent Requirement

Claims 20-37 are rejected under 35 U.S.C. 251 as being in violation of the original patent requirement.

Section 251 requires that reissue is for "the invention disclosed in the original patent." In
order to satisfy the original patent requirement, "[i]t must appear from the face of the instrument
that what is covered by the reissue was intended to have been covered and secured by the
original." U.S. Indus. Chems., Inc. v. Carbide & Carbon Chems. Corp., 315 U.S. 668,676
(1942). Furthermore, "it is not enough that an invention might have been claimed in the original
Id. In other words, the original
patent "must clearly and unequivocally disclose the newly claimed invention as a separate invention." Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014).
In the present case, it does not appear from the face of the original patent that applicant intended to cover and secure a system for cooling a CPU, without an electric pathway that conveys data to/from the CPU. There is no indication that the electric pathway alone is a separate invention. The original patent discloses a CPU cooling device. The title is "APPARATUS AND METHODS FOR COOLING A CPU USING A LIQUID BATH." The abstract begins:
"A system for cooling a CPU " then goes into detail on what is included and recites “Electric
pathways that convey data to/from the CPU”. The Summary of the Invention talks about an
electric pathway through the cover for communicating data signals to the CPU. (1:47) The embodiment disclosed in the Figures disclose the thank cover inclusive of the electric pathway. (e.g. Figs. 1-3) There is no disclosure of the system for cooling a CPU, without including the electric pathways to allow the CPU to exchange data with an external device. The claims were always drawn to a system for cooling a CPU with a cover and an electric pathway through the cover. (See, e.g. original claim 1) There is no embodiment with only an electric pathway and no other elements.
This situation is also somewhat analogous to the recent Federal Circuit decision in Forum
US, Inc. v. Flow Valve, LLC, Appeal No. 2018-1765 (Fed. Cir. Jun. 17, 2019). In Forum US, the
original patent claims were drawn to a workpiece having a body member and a plurality of
arbors (arbors circled): Forum US, slip op. at 3-4. In reissue, patentee broadened the claims to remove the requirement as to arbors. Id. at 5. The Federal Circuit determined that the new claims did not comply with the original patent requirement of section 251 because the face of the patent Id. at 9. The Court concluded that the specification did not clearly and unequivocally disclose an embodiment without arbors, thus the original patent requirement was violated by broadening the claims to no longer require arbors. Id. at 10. Similarly, the patent here does not clearly and unequivocally disclose any embodiment with an electric pathway alone, thus to broaden the claims to permit such an embodiment runs afoul of the original patent requirement.

Recapture

	Claims 20-37 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 

See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). 
The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within 
New claims 20-37 are broader than original patented claims 1-19 at least in that they do not require coolant having a first fraction and a second fraction, the first fraction having a different boiling point from the second fraction;1.  
During prosecution of the ’269 application, the examiner applied the prior art reference Attlesey et al to independent claim 1 in a rejections under §§ 102.  See ’269., Non-Final Rejection 2/5/2016, pp. 2.  The applicant amended independent claim 1 to include, “. . . coolant having a first fraction and a second fraction, the first fraction having a different boiling point from the second fraction, “. . .  Response,11/18/2016.  In other words, the claims were asserted as distinguishable from prior art adding the limitation requiring coolant having a first fraction and a second fraction, the first fraction having a different boiling point from the second fraction, “..  See id.  
New claims 20-37, by contrast, have eliminated the feature requiring coolant having a first fraction and a second fraction, the first fraction having a different boiling point from the second fraction, “.  Because these features were specifically added to independent claim 1 (the only independent claim) by an amendment to make the claims allowable over the prior art and the applicant relied on these features to overcome the prior art, these features relate to surrendered subject matter. See, e.g. MPEP 1412.02 II(B)(2)  Since these features do not appear to be present in new claims 20-37, the broadening of the reissue claims is clearly in the areas of the surrendered subject matter.  The reissue claims do not appear to have been materially narrowed relative to the surrendered subject matter.

New Matter

Claims 33-37 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is as follows: 

Claims 33-37 recite a controller configured for.  However, the original ‘279 specification fails to disclose a controller. 



Claim Interpretation

During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).  Therefore, unless one of the exceptions applies below, Examiner will interpret the limitations of the claims using the broadest reasonable interpretation.

	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification any claim terms or phrases with any reasonable clarity, deliberateness and precision.  Examiner concludes that Applicant has not acted as its own lexicographer.

	Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  Although the claims herein recite neither “step for” nor “means for”, a three prong test will be performed (As noted in MPEP §2181) to determine if there is a means-plus-function type or step-plus-function type limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
	Claims 20 and 34-37 recite the following Functional Phrases: 
FP#1: Claim 20 recites: a control system configured to operate at least one of:
a change in a volume of the chamber; or
a change in a level of the dielectric coolant in the chamber.

FP#2: Claim 33 recites: a controller configured for:
determining a cooling requirement of the electronic component:
comparing the cooling requirement of the electronic component to the first cooling capacity…

FP#3: Claim 34 recites: a controller configured for:
determining a required heat flux for cooling the electronic component:
comparing the required heat flux to the first heat flux…

FP#4: Claim 35 recites: a controller configured for:
determining a state of the coolant adjacent to the at least one surface;
comparing the state of the coolant to a desired state of the coolant
adjacent to the at least one surface…

FP#5: Claim 36 recites: a controller configured for:
comparing the first boiling point of the dielectric coolant to the critical temperature of the electronic component;

FP#6: Claim 37 recites: a controller configured for:
determining an allowable processing load on the basis of the cooling capacity;
comparing the allowable processing load to the processing load…

The examiners find that FP#1 – FP#6 meet the three prong test and thus will be interpreted as a step-plus-function / means for limitation under 35 U.S.C. §112(f).

 3-Prong Analysis: Prong (A)
As an initial matter, the Examiner finds that FP#1-FP#3 does not use the phrase “step for” or “means for”.  The issue arising under Prong (A) then becomes whether or not the lack of use of the phrase “step for” or “means for” takes FP#1-FP#6 out of the ambit of §112(f).  After reviewing this limitations, Examiners find that FP#1-FP#6 recite the following functions: 2  
FP#1: Claim 20 recites: a control system configured to operate at least one of:
a change in a volume of the chamber; or
a change in a level of the dielectric coolant in the chamber.

FP#2: Claim 33 recites: a controller configured for:
determining a cooling requirement of the electronic component:
comparing the cooling requirement of the electronic component to the first cooling capacity…

FP#3: Claim 34 recites: a controller configured for:
determining a required heat flux for cooling the electronic component:
comparing the required heat flux to the first heat flux…

FP#4: Claim 35 recites: a controller configured for:
determining a state of the coolant adjacent to the at least one surface;
comparing the state of the coolant to a desired state of the coolant
adjacent to the at least one surface…

FP#5: Claim 36 recites: a controller configured for:
comparing the first boiling point of the dielectric coolant to the critical temperature of the electronic component;

FP#6: Claim 37 recites: a controller configured for:
determining an allowable processing load on the basis of the cooling capacity;
comparing the allowable processing load to the processing load…

In other words, the recited control system and controller being “configured to/for” are simply generic place holders for the term “means” in performing the recited functions of change(ing), determining and comparing respectively. 
Here, the examiners find that there appear to be no algorithm or process expressly describing how the functions of change(ing) volume/level, determining required heat flux/processing load/processing load and comparing boiling point/processing load/cooling state recited in FP#1-FP#6 are realized by the recited control system or controller. (See, Corresponding Structure below) Accordingly, the examiners find that FP#1-FP#6 fall within §112(f) because they recite only the underlying function of change(ing), determining and comparing without recitation of how the recited structures (e.g. control system/controller) are “configured to/for” perform that function and thus meets invocation Prong (A), regardless of the lack of use of “step for” or “means for”.

3-Prong Analysis: Prong (B)

 FP#1: operate at least one of:
a change in a volume of the chamber; or
a change in a level of the dielectric coolant in the chamber.

FP#2:   determining a cooling requirement of the electronic component:
comparing the cooling requirement of the electronic component to the first cooling capacity…

FP#3:  determining a required heat flux for cooling the electronic component:
comparing the required heat flux to the first heat flux…

FP#4:  determining a state of the coolant adjacent to the at least one surface;
comparing the state of the coolant to a desired state of the coolant
adjacent to the at least one surface…

FP#5: comparing the first boiling point of the dielectric coolant to the critical temperature of the     electronic component;

FP#6:  determining an allowable processing load on the basis of the cooling capacity;
comparing the allowable processing load to the processing load…

Because FP#1-FP#6 includes the function expressly noted above, the Examiner concludes that FP#1-FP#6 meets invocation Prong (B).  Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing this function, the function within FP#1-FP#6 will have its ordinary and accustomed meaning.

3-Prong Analysis: Prong (C)
Based upon a review of the entirety of FP#1-FP#6, the Examiner finds that the specification does not appear to set forth an algorithm or process for performing the entire claimed function that is set forth within FP#1-FP#6. (See, Corresponding Structure below)  In fact, the Examiner finds that FP#1-FP#6 recites no specific process for performing the claimed function, rather Examiners find that the claims recite only the underlying function of change(ing) volume/level, determining required heat flux/processing load/processing load and comparing boiling point/processing load/cooling state, respectively as noted above. Because FP#1-FP#6 do not contain a sufficient process for performing the entire claimed function, the Examiner concludes that FP#1-FP#6 meets invocation Prong (C). In view of the Examiners findings above that FP#1-FP#6 meets invocation prongs (A)-(C), the Examiners conclude that FP#1-FP#6 invokes interpretation under 35 U.S.C. §112(f).

Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112(f), the next step is to determine the corresponding structure/algorithm as described in the specification for performing the recited function.  See MPEP §2181(II).
Regarding the recited structures, the examiners find that only FP#1 appears to disclose a structure that is supported by the ‘279 specification. FP#1 recites:
FP#1: Claim 20 recites: a control system configured to operate at least one of:
a change in a volume of the chamber; or
a change in a level of the dielectric coolant in the chamber.
Here, the examiners find that the recited “control system” is disclosed as CPU 700 in the ‘279 specification. See, e.g. Fig.7, 11:23-45. However, the examiner is unable to determine how CPU 700 (control system) is “configured to” perform the functions of change(ing) the volume of the chamber or change(ing) the level of dielectric coolant as recited. For example, while the ‘279 specification mentions that the level of coolant in tank 70 is determined by sensor 80 (‘279 6:13, Fig. 3), and that piston 96 controls the level of coolant (6:45, Fig. 5), the specification does not appear to disclose an algorithm or process explaining how CPU 700 (the control system) is “configured to” perform the recited functions of change(ing) the volume of the chamber or change(ing) the level of dielectric coolant.

Regarding FP#2-FP#6 the examiners find that the neither the ‘279 written description nor the associated Figures 1-14 disclose a controller. Further, the ‘279 specification appears silent with regard to how a controller would be “configured for” determining required heat flux/processing load/processing load and comparing boiling point/processing load/cooling state as recited. Accordingly, for purposes of prior art rejections, the recited structures will be interpreted as follows:
FP#1: control system – any CPU/control system capable of coolant level control. 
FP#2-FP#6: controller - any type of controller capable of control. 

	In light of the above, claims will be limited to the corresponding structures of any general equivalents thereof consistent with the ‘279 specification as noted above. (See Id) Dependent claims are limited to the corresponding structure unless they are found to be further limiting.

Claim Rejections - 35 USC § 112
Claims 4-11 and 20-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the following claims recite terms lacking written description support:
1) The term “control device” is not supported by the ‘279 specification. Claims 4-6 and 33-36 recite the control device for adjusting a level of dielectric coolant/vapor pressure.  However, the per se. Hence, the term lacks written description support.3 
2) The phrase “a control system configured to operate” recited in claim 20 lacks written description support because the ‘279 specification does not set forth how the recited control system is “configured to” perform the functions of change(ing) the volume or level of dielectric coolant as claimed. No algorithm or process appears to be disclosed for performing the recited function. (See, e.g. 112(6) analysis above)

3) The phrase “a controller configured for” (determining/comparing) recited in claims 33-37 lacks written description support because the ‘279 specification does not disclose a “controller” per se. Instead, the term “controller” appears only in the language of the claims. Further, the ‘279 specification does not appear to disclose how the recited controller is “configured to” perform the recited functions of determining/comparing. No algorithm or process appears to be disclosed. (See, e.g. 112(6) analysis above)

4) The term “sound wave generator” recited in claim 14 and 29 lacks written description support because the ‘279 does not disclose a “sound wave generator”. Instead, the term appears only in the language of the claims. 
	Dependent claims inherit the defects of the claims from which they depend.



Claims 4-11 and 20-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
1) The term “control device” recited in claims 4-6 and 33-36 is ambiguous because the ‘279 specification does not disclose or define a “control device” per se. Hence, the claim is ambiguous since a skilled artisan would be at odds to determine the metes and bounds of claim based on the written description. 
2) The phrase “a control system configured to operate” recited in claim 20 is likewise ambiguous because the ‘279 specification does not set forth how the recited control system is “configured to” perform the functions of change(ing) the volume or level of dielectric coolant as claimed. No algorithm or process appears to be disclosed for performing the recited function. (See, e.g. 112(6) analysis above) Hence, a skilled artisan would be at odds to determine the metes and bounds of claim. 

3) The phrase “a controller configured for” (determining/comparing) recited in claims 33-37 is ambiguous because the ‘279 specification does not disclose a “controller” per se. Instead, the term “controller” appears only in the language of the claims. Further, the ‘279 specification does not appear to disclose how the recited controller is “configured to” perform the recited functions of determining/comparing. No algorithm or process appears to be disclosed. (See, e.g. 112(6) analysis above) Hence, a skilled artisan would be at odds to determine the metes and bounds of claim.

.


Claim Rejections - 35 USC § 103
Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0075353 to Attlesey el al (Attlesey) in view of AAPA or Ogbonnaya, Pearson or Campbell.

Attlesey discloses the claimed features as follows:

1.	(Original) A system for cooling a CPU (Abstract), comprising: (Figs. 1-10)

a. a tank (1) for holding dielectric coolant [0045] in a liquid phase [0004] and for receiving the CPU (30) that is immersed in the coolant [0045],

said coolant having a first fraction and a second fraction, the first fraction having a different boiling point from the second fraction;

	While Attlesey does not appear to expressly disclose a coolant having a first fraction and a second fraction where the first fraction has a different boiling point than the second fraction, this feature was well known at the time of the invention. For example, the following references disclose the use of coolant fractions having difference boiling points. See, e.g. Ogbonnaya page 6, col. 2, Pearson page 12, col. 2, Campbell Section 2.3 para. 3)) 
	The examiner further notes that this feature appears to relate to applicant admitted prior art (AAPA) because the ‘279 specification discloses that the feature is realized using the 3M Novec product which was known to be a commercially available family of liquid coolants (engineered fluids) having different boiling points at the time of the invention. (See, e.g. ‘279 at 10:45-50 and Ogbonnaya, Pearson and Campbell cited above.) In other words, applicants have 
	Attlesey further discloses:
b. a cover (2) for closing the tank (1);

c. an electric pathway [0073] through the cover (2) for communicating data signals to the CPU. [0007-0011, 0044] to the CPU (30).

MOTIVATION

It would have been obvious to one of ordinary skill in the art at the time the invention
was made to modify the teachings of Attlesey relating to a system for cooling a CPU inclusive of a tank holding dielectric fluid, with the teachings of AAPA or Ogbonnaya, Pearson or Campbell. relating to the use of Novec liquid coolants having different boiling points, to realize the invention as claimed. See e.g. MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness. I. A. Combining prior art elements according to known methods to yield predictable results.(e.g. improved CPU cooling) In this case all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

2.	(Original) A system as defined in claim 1, wherein the electric pathway [0073] conveys data signals [0007-0011, 0044] and electric power signals [0052]. (Figs. 1-10)



Claims 3-11 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as set forth above regarding claim 1, in further view of US 2011/0075373 to Campbell et al. (Campbell ‘373)

Campbell ‘373 teaches:
Original) A system as defined in claim 2, wherein the tank is a first tank (920 of MCU1 Fig. 9), the system (900) including a second tank (930) for holding dielectric coolant [0027] in fluid communication with the first tank. [0048-0050]


4. 	(Original) A system as defined in claim 3, including a control device (980) for adjusting [0053] a level of dielectric coolant [0027] in the first tank (920). (Figs. 9&10)


5.	(Original) A system as defined in claim 4, wherein the control device (980) for adjusting [0053] a level of dielectric coolant [0027] is responsive to a sudden loss [0069] of dielectric coolant [0069] from the first tank (920).


6.	(Original) A system as defined in claim 5, wherein the control device (980) for adjusting a level of dielectric coolant [0027] is responsive to an increase in cooling demand for the CPU to introduce an additional volume of dielectric coolant in the first tank.

Campbell ‘373 discloses that the amount coolant flow is based on the required amount of heat dissipation (e.g. the recited “cooling demand). (See, e.g. [0037, 0067] and Fig. 6 discussing increased coolant flow during normal vs. standby modes)

7. 	(Original) A system as defined in claim 4, including a device (940, 950) for creating coolant flow (Fig 10 – arrow shows flow) in the first tank (920). (Figs. 9&10)


8. 	(Original) A system as defined in claim 7, wherein the device (940, 950) for creating coolant flow (Fig 10 – arrow shows flow) in the first tank (920) includes a pump (1040). [0066].


9.	(Original) A system as defined in claim 7, wherein the device (940, 950) for creating coolant flow (Fig 10 – arrow shows flow) in the first tank (920) operates in response to an increase in cooling demand [0067] for the CPU [0073]. (Figs. 9&10)


10.	(Original) A system as defined in claim 9, wherein the device (940, 950) for creating coolant flow (Fig 10 – arrow shows flow) has a first and a second mode of operation, in the second mode of operation the device for creating coolant flow flowing more coolant than in the first mode of operation. 

Here the examiner interprets the second mode of operation to simply be any mode where an additional coolant is provided over an initial amount. Campbell ‘373 meets this understanding 

11.	(Original) A system as defined in claim 10, wherein the first mode of operation is a static mode of operation wherein the device for creating coolant flow is not operating.

	Campbell ‘373 meets this limitation by disclosing a mode where coolant flow is shutoff (e.g. static). [0048]

18.	(Original) A system as defined in claim 1, including a cooling path for circulating the second coolant in thermal transfer relationship with the tank. 

Fig. 8 of Campbell ‘373 discloses this limitation by showing a dielectric coolant is a first coolant [0044] including a cooling path (352) for circulating a second coolant [0044] where the cooling path is in thermal transfer [0004] relationship with the tank (844).

19.	(Original) A system as defined in claim 18, wherein the cooling path is in thermal transfer relationship with the cover.

Figures 1-5 of Attlesey demonstrate that the cooling path (44, 4, 48) is in a thermal transfer [0070] relationship with the cover (2).

MOTIVATION

It would have been obvious to one of ordinary skill in the art at the time the invention
was made to modify the teachings of Attlesey and AAPA or Ogbonnaya, Pearson or Campbell, as applied to claim 1 above, to further include the teachings of Campbell ‘373 relating to the use of a second tank and controlling the level of coolant to realize the invention as claimed in order to provide more efficient cooling of the CPU. (Campbell at page 36) See e.g. MPEP 2143: . KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claims 12-17 are rejected under pre-AIA  35 U.S.C. 103(a) as set forth above regarding claim 1, in further view of US 2008/0314565 to Martin et al. (Martin)

Martin teaches:

12. 	(Original) A system as defined in claim 1, including a device (120) for facilitating release of bubbles (Fig. 1 vapor) of dielectric coolant [0015] from a surface of the CPU (102). [0012]


13. 	(Original) A system as defined in claim 12, wherein the device for facilitating release of bubbles (Fig. 1 vapor) provides a Venturi effect [0020].


14. 	(Original) A system as defined in claim 12, wherein the device (120) for facilitating release of bubbles (Fig. 1 vapor) includes a sound wave generator (Vaporizor 120 is ultrasonic).4


15. 	(Original) A system as defined in claim 12, wherein the device for facilitating release of bubbles (Fig. 1 vapor) imparts movement [0020] to the CPU (102).


16. 	(Original) A system as defined in claim 15, wherein the movement is an oscillatory movement. (Vaporizor 120 is ultrasonic (oscillatory) [0014, 0020])

17. 	(Original) A system as defined in claim 12, wherein the device (120) for facilitating release of bubbles (Fig. 1 vapor) creates jets [0020 – vaporizer jets] of dielectric coolant [0015] against the CPU (102).





MOTIVATION

It would have been obvious to one of ordinary skill in the art at the time the invention
was made to modify the teachings of Attlesey and AAPA or Ogbonnaya, Pearson or Campbell, as applied to claim 1 above, to further include the teachings of Martin relating to the use of a vaporizer for facilitating the release of bubbles to realize the invention as claimed and provide more efficient cooling of the CPU. (Campbell at page 36) See e.g. MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness. I. A. Combining prior art elements according to known methods to yield predictable results.(e.g. improved CPU cooling) In this case all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.



Claims 20-26 and 33-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0075373 to Campbell et al (Campbell ‘373) US 2011/0075353 in view of Attlesey el al. (Attlesey)

Campbell ‘373 teaches:
20.	(New) A system for cooling an electronic device (Abstract), the electronic device having at least one surface [0065], the system comprising:

	To the extent that Campbell ‘373 may not expressly disclose an electronic device having at least one surface, this feature is obvious in view of Attlesey which discloses computer case 1 (an electronic device). (Attlesey at [0054])

a closed chamber (Fig. 6, reservoir tank 640) for holding a dielectric coolant [0057] in a liquid phase, the at least one surface [0065] being thermally coupled [0041] to the dielectric coolant [0057] to transfer heat generated by the electronic device to the dielectric coolant [0057]: and

a control system configured to operate at least one of:
a change in a volume of the chamber; or
a change in a level of the dielectric coolant in the chamber.

	Campbell ‘373 discloses a system controller capable of controlling the dielectric coolant. See, e.g. Campbell (Fig. 9 (970), [0053]). See, also 112(6) claim interpretation above.

21.	(New) The system of claim 20, wherein the chamber comprises a condenser in a thermal transfer relationship with the chamber. (Campbell 4.1, 4.2)

22.	(New) The system of claim 21, wherein the condenser comprises a cooling path for circulating a second coolant. (Campbell ‘373 [0039, 0049, 0050])

23.	(New) The system of claim 20, further comprising a device for creating a flow of dielectric coolant in the chamber. (Campbell ‘373, e.g. Fig. 6 – pump 650)

24.	(New) The system of claim 23, wherein the device for creating a flow of dielectric coolant in the chamber comprises a pump. (Campbell ‘373, e.g. Fig. 6 – pump 650)

25.	(New) The system of claim 24, wherein the device for creating a flow of dielectric coolant has a first and a second mode of operation, in the second mode of operation the device for creating a flow of dielectric coolant flowing more dielectric coolant than in the first mode of operation. (Campbell ‘373, Fig. 13, [0066, 0067] e.g. standby mode, normal mode)

26.	(New) The system of claim 25, wherein the first mode of operation is a static mode of operation wherein the device for creating coolant flow is not operating. (Campbell ‘373, Fig. 13, [0066, 0067] e.g. standby mode]


33.	(New) A system for cooling an electronic component (Abstract) that uses an electronic device, the electronic component having at least one surface [0065], the system comprising:

To the extent that Campbell ‘373 may not expressly disclose an electronic device having at least one surface as claimed, this feature is obvious in view of Attlesey which discloses computer case 1 (an electronic device). (Attlesey at [0054])

a closed chamber (Fig. 6, reservoir tank 640) for holding a first volume of dielectric coolant [0057] in a liquid phase, the at least one surface [0065] being thermally coupled [0041] to the dielectric coolant [0057] to transfer heat generated by the electronic component to the dielectric coolant [0057], the first volume of dielectric coolant being characterized by a first cooling capacity [0049-disclosing a first and second cooling loop capable of difference (first and second) cooling capacities];

a control device for adjusting a volume of the dielectric coolant in the closed chamber; and

	While the ‘279 specification fails to disclose a control device per se, the examiner interprets the term to simply mean any device capable of controlling the level of dielectric coolant. Campbell ‘373 meets this understanding for the claim language by disclosing control valve 620. (Fig. 6, [0037]) 

a controller configured for:
determining a cooling requirement of the electronic component:
comparing the cooling requirement of the electronic component to the first cooling capacity:
when a deviation between the cooling requirement and the first cooling capacity is observed, adjusting the volume of dielectric coolant in the closed chamber to a second volume via the control device, the second volume being such that a second cooling capacity of the second
volume of the dielectric coolant is at least equal to the cooling requirement of the electronic component.

Campbell ‘373 discloses a system controller capable of controlling the dielectric coolant. See, e.g. Campbell (Fig. 9 (970), [0053]). See, also 112(6) claim interpretation above. 


34.	(New) A system for cooling an electronic component (Abstract) that uses an electronic device, the electronic component having at least one surface [0065], the system comprising:

	To the extent that Campbell ‘373 may not expressly disclose an electronic device having at least one surface as claimed, this feature is obvious in view of Attlesey which discloses computer case 1 (an electronic device). (Attlesey at [0054])

a closed chamber (Fig. 6, reservoir tank 640) for holding a volume of dielectric coolant in a liquid phase at a first vapor pressure (Figs. 5&9, [0036, 0049, 0050] – See, also Attlesey [0118]), the at least one surface [0065] being thermally coupled [0041] to the dielectric coolant [0057] to transfer heat generated by the electronic component to the dielectric coolant [0057], the transfer being characterized by a first heat flux [056, Figs. 10-13] at the first vapor pressure (Fig. 5, [0036] – See, also Attlesey [0118]):

a control device for adjusting a vapor pressure in the closed chamber: and 

While the ‘279 specification fails to disclose a control device per se, the examiner interprets the term to simply mean any device capable of controlling the level of dielectric coolant. Campbell ‘373 meets this understanding for the claim language by disclosing control valve 620. (Fig. 6, [0037])

a controller configured for:
determining a required heat flux for cooling the electronic component:
comparing the required heat flux to the first heat flux:
when a deviation between the required heat flux and the first heat flux is observed, adjusting the vapor pressure in the closed chamber to a second vapor pressure via the control device, the second vapor pressure being such that a second heat flux at the second vapor pressure is at least equal to the required heat flux for cooling the electronic component.

Campbell ‘373 discloses a system controller capable of controlling the dielectric coolant. See, e.g. Campbell (Fig. 9 (970), [0053]). See, also 112(6) claim interpretation above.
35.	(New) A system for cooling an electronic component (Abstract) that uses an electronic device, the electronic component having at least one surface [0065], the system comprising:

To the extent that Campbell ‘373 may not expressly disclose an electronic device having at least one surface as claimed, this feature is obvious in view of Attlesey which discloses computer case 1 (an electronic device). (Attlesey at [0054])

a closed chamber (Fig. 6, reservoir tank 640) for holding a volume of dielectric coolant [0057] in a liquid phase at a first vapor pressure (Figs. 5&9, [0036, 0049, 0050] – See, also Attlesey [0118]), the at least one surface being thermally coupled [0041] to the dielectric coolant [0057] to transfer heat generated by the electronic component [0057] to the dielectric coolant: [0065]

a control device for adjusting a vapor pressure in the closed chamber; and

	While the ‘279 specification fails to disclose a control device per se, the examiner interprets the term to simply mean any device capable of controlling the level of dielectric 

a controller configured for:
determining a state of the coolant adjacent to the at least one surface;
comparing the state of the coolant to a desired state of the coolant
adjacent to the at least one surface;
when a deviation between the state of the coolant and the desired state of the coolant adjacent to the at least one surface is observed, adjusting the vapor pressure in the closed chamber to a second vapor pressure via the control device, the second vapor pressure being such that the state of the coolant is matched to the desired state of the coolant adjacent to the at least one surface.

Campbell ‘373 discloses a system controller capable of controlling the dielectric coolant. See, e.g. Campbell (Fig. 9 (970), [0053]). See, also 112(6) claim interpretation above.

36.	(New) A system for cooling an electronic component (Abstract) that uses an electronic device, the electronic component being characterized by a critical temperature [0041 – desired temperature] and having at least one surface [0065], the system comprising:

To the extent that Campbell ‘373 may not expressly disclose an electronic device having at least one surface as claimed, this feature is obvious in view of Attlesey which discloses computer case 1 (an electronic device). (Attlesey at [0054])

a closed chamber (Fig. 6, reservoir tank 640) for holding a volume of dielectric coolant [0057] in a liquid phase at a first vapor pressure (Figs. 5&9, [0036, 0049, 0050] – See, also Attlesey [0118]), the at least one surface being thermally coupled [0041] to the dielectric coolant [0057] to transfer heat generated by the electronic component [0057] to the dielectric coolant [0065], the dielectric coolant being characterized by a first boiling point at the first vapor pressure; (Attlesey [0051] discussing 3M Novec dielectric coolant boiling point) 


a control device for adjusting a vapor pressure in the closed chamber; and

While the ‘279 specification fails to disclose a control device per se, the examiner interprets the term to simply mean any device capable of controlling the level of dielectric 

a controller configured for:
comparing the first boiling point of the dielectric coolant to the critical temperature of the electronic component;
when the first boiling point of the dielectric coolant is greater than the critical temperature of the electronic component, adjusting the vapor pressure in the closed chamber to a second vapor pressure via the control device, the second vapor pressure being such that a second boiling point of the dielectric coolant at the second vapor pressure is less than the critical temperature of the
electronic component.

Campbell ‘373 discloses a system controller capable of controlling the dielectric coolant. See, e.g. Campbell (Fig. 9 (970), [0053]). See, also 112(6) claim interpretation above

37.	(New) A system for cooling an electronic component (Abstract) that uses an electronic device [0065], the electronic component being characterized by a processing load [0031, 0024 – discussing processing capacity/heat/load] and having at least one surface [0065], the system comprising:

a closed chamber (Fig. 6, reservoir tank 640) for holding a volume of dielectric coolant [0057] in a liquid phase [0065], the at least one surface being thermally coupled [0041] to the dielectric coolant [0057] to transfer heat generated by the electronic component to the dielectric coolant, [0057, 0065] the volume of dielectric coolant being characterized by a cooling capacity [0031, 0024 – discussing processing capacity/heat/load]; and

a controller configured for:
determining an allowable processing load on the basis of the cooling capacity;
comparing the allowable processing load to the processing load;
when the processing load is greater than the allowable processing load, reducing the processing load to a throttled processing load, the throttled processing load being such that the cooling capacity of the dielectric coolant is at least equal to a cooling demand of the electronic component at the throttled processing load.

Campbell ‘373 discloses a system controller capable of controlling the dielectric coolant. See, e.g. Campbell (Fig. 9 (970), [0053]). See, also 112(6) claim interpretation above. 


MOTIVATION
It would have been obvious to one of ordinary skill in the art at the time the invention
was made to modify the teachings of Campbell ‘373 relating to a system for cooling an electronic device inclusive of a controller for controlling the level/volume of the dielectric coolant in the chamber, with the teachings of Attlesey relating to cooling an electronic device having at least one surface, to realize the invention as claimed. See e.g. MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness. I. A. Combining prior art elements according to known methods to yield predictable results.(e.g. improved CPU cooling) In this case all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.


Claims 27-32 are rejected under pre-AIA  35 U.S.C. 103(a) as set forth above regarding claim 20, in further view of US 2008/0314565 to Martin et al. (Martin)

Martin teaches:
27.	(New) The system of claim 20, further comprising a device for facilitating a release of bubbles (Fig. 1 vapor) of dielectric coolant [0015] from the at least one surface. 

28.	(New) The system of claim 27, wherein the device for facilitating a release of bubbles (Fig. 1 vapor) provides a Venturi effect. [0020].

29.	(New) The system of claim 27, wherein the device for facilitating a release of bubbles comprises a sound wave generator. (Vaporizor 120 is ultrasonic)

30.	(New) The system of claim 27, wherein the device for facilitating release of bubbles (Fig. 1 vapor) imparts movement [0020] to the electronic device. 

31.	(New) The system of claim 30, wherein the movement is an oscillatory movement. (Vaporizor 120 is ultrasonic (oscillatory)

(New) The system of claim 27, wherein the device for facilitating a release of bubbles (Fig. 1 vapor) creates jets [0020 – vaporizer jets] of dielectric coolant [0015] against the electronic device.


It would have been obvious to one of ordinary skill in the art at the time the invention
was made to modify the teachings of Campbell ‘373 relating to a system for cooling an electronic device inclusive of a controller for controlling the level/volume of the dielectric coolant in the chamber, with the teachings of Attlesey relating to cooling an electronic device having at least one surface, and to further modify the teachings of Acmpbell ‘373 and Attlesay with the teachings of Martain relating to the use of a vaporizer for facilitating the release of bubbles, to realize the invention as claimed and provide more efficient cooling of the CPU. (Campbell at page 36) See e.g. MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness. I. A. Combining prior art elements according to known methods to yield predictable results.(e.g. improved CPU cooling) In this case all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred Ferris whose telephone number is 571-272-3778. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel can be reached at (571) 272-4184.

Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:


/EBK/
/M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Reintroducing this term to new claims 20-37 will require filling a new declaration which relies on a different error statement. 
        2 See Seal-Flex, Inc. v. Athletic Track and Court Construction, 50 USPQ2d 1225, 1234 (Fed. Cir. 1999) (Rader, J., concurring) (“Claim elements without express step-plus-function language may nevertheless fall within Section 112, Para. 6 if they merely claim the underlying function without recitation of acts for performing that function…. In general terms, the ‘underlying function’ of a method claim element corresponds to what that element ultimately accomplishes in relationship to what the other elements of the claim and the claim as a whole accomplish. ‘Acts,’ on the other hand, correspond to how the function is accomplished….”)
        3 The term “control device” appears only in the language of the claims. For purposes of prior art rejections the term will be interpreted to simply mean any device capable of controlling a dielectric level. 
        4 The ‘279 specification fails to disclose the recited “sound wave generator” as noted under 35 USC 112 rejections.